                        Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 1 of 6


                   1   LATHAM & WATKINS LLP
                          Daniel M. Wall (SBN 102580)
                   2      Christopher S. Yates (SBN 161273)
                          Aaron T. Chiu (SBN 287788)
                   3   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   4   Telephone: 415.391.0600
                       Facsimile: 415.395.8095
                   5   Email: Dan.Wall@lw.com
                               Chris.Yates@lw.com
                   6           Aaron.Chiu@lw.com

                   7   Attorneys for Defendant
                       Fédération Internationale de Natation
                   8

                   9
                                                  UNITED STATES DISTRICT COURT
               10
                                               NORTHERN DISTRICT OF CALIFORNIA
               11
                                                          SAN FRANCISCO DIVISION
               12

               13      THOMAS A. SHIELDS, ET AL,                         CASE NO. 3:18-cv-07393-JSC
                                                                         CASE NO. 3:18-cv-07394-JSC
               14                           Plaintiffs,
                                                                         FÉDÉRATION INTERNATIONALE DE
               15            vs.                                         NATATION’S ADMINISTRATIVE
                                                                         MOTION TO SEAL DOCUMENTS
               16      FÉDÉRATION INTERNATIONALE DE                      AND DEPOSITION TRANSCRIPTS
                       NATATION,                                         FILED IN SUPPORT OF
               17                                                        SUPPLEMENTAL BRIEF RE:
                                            Defendant.                   JURISDICTION
               18

               19
                       INTERNATIONAL SWIMMING LEAGUE,
               20      LTD.,
               21                           Plaintiff,
               22            vs.
               23      FÉDÉRATION INTERNATIONALE DE
                       NATATION,
               24
                                            Defendant.
               25

               26

               27

               28

                                                                                     FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          CASE NO. 3:18-CV-07393-JSC
                                                                                          CASE NO. 3:18-CV-07394-JSC
                            Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 2 of 6


                   1   I.        INTRODUCTION

                   2             Defendant Fédération Internationale de Natation (“FINA”) hereby submits this

                   3   Administrative Motion to seal the supporting documents and deposition transcripts filed in support

                   4   of its Supplemental Brief re: Jurisdiction, and requests that the Court maintain under seal the

                   5   documents and transcripts that FINA has designated as confidential.

                   6             FINA recognizes and acknowledges that certain of the materials produced as part of the

                   7   Court-ordered jurisdictional discovery that it has designated confidential likely would not satisfy

                   8   the normal “compelling reason” standard for sealing. However, the parties remain in the midst of

                   9   litigating the threshold issue of whether, as a matter of due process, the Court can exercise personal

               10      jurisdiction over FINA for this case to proceed. FINA, however, already finds itself in the unique

               11      position of having produced thousands of pages of sensitive, internal documents and

               12      communications. Putting these documents and evidence into this Court’s public record prior to a

               13      determination on jurisdiction would subject FINA to the very due process harm that the doctrine

               14      of personal jurisdiction intends to avoid. See J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S.

               15      873, 884 (2011) (“Personal jurisdiction, of course, restricts judicial power not as a matter of

               16      sovereignty, but as a matter of individual liberty, for due process protects the individual’s right to

               17      be subject only to lawful power.” (citations and internal quotation marks omitted)). This would

               18      amount to an irreversible due process harm to FINA if the Court ultimately decides that it lacks

               19      jurisdiction over FINA.

               20                There is no existing public or “due process” right to access these materials, particularly

               21      before a determination is made regarding whether, as a matter of due process, this Court can even

               22      exercise personal jurisdiction over FINA. And Plaintiffs’ continued suggestion that “FINA’s fear

               23      that … [ISL] allegedly intends to use the records in other litigation” is irrelevant given the public’s

               24      supposed “presumptive right” to access documents obtained solely for the purposes of deciding

               25      jurisdiction only reinforces FINA’s concern that ISL has engaged in efforts to manufacture

               26      jurisdiction here to obtain discovery it otherwise would not be able to obtain in foreign

               27      proceedings.1

               28
                       1
                           Shields, Dkt. 54 at 2; ISL, Dkt. 66 at 2.
                                                                                                    FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
                                                                           1                             CASE NO. 3:18-CV-07393-JSC
 SAN FRANCISCO
                                                                                                         CASE NO. 3:18-CV-07394-JSC
                         Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 3 of 6


                   1          It is these overarching concerns that underlie FINA’s confidentiality designations. FINA

                   2   respectfully requests that the Court maintain under seal the documents and evidence produced as

                   3   part of this jurisdictional discovery process until a decision is made on jurisdiction.

                   4   II.    DISCUSSION

                   5          Limits on personal jurisdiction exist to prevent due process harms by a forum with which

                   6   the defendant “has established no meaningful contacts, ties or relations.” Burger King Corp. v.

                   7   Rudzewicz, 471 U.S. 462, 472 (1985) (internal quotations omitted); see also Walden v. Fiore, 571

                   8   U.S. 277, 284 (2014) (“Due process limits on the State’s adjudicative authority principally protect

                   9   the liberty of the nonresident defendant.”). We remain in the midst of litigating whether this Court

               10      has personal jurisdiction over FINA.       If and until the Court finds that such a meaningful

               11      relationship between FINA and this forum exists, actions by this Court threaten the exact types of

               12      due process harms that limits on personal jurisdiction seek to prevent. See Walden, 571 U.S. at

               13      286 (“Due process requires that a defendant be haled into court in a forum State based on his own

               14      affiliation with the State, not based on the ‘random, fortuitous, or attenuated’ contacts … with

               15      other persons affiliated with the State.” (quoting Burger King, 471 U.S. at 475)). Requiring FINA

               16      to publish its sensitive, internal documents and testimony before the Court determines jurisdiction

               17      would effectively subject FINA to the exact legal process that it currently challenges. To the extent

               18      jurisdiction is found to be lacking, the resulting due process harm to FINA from disclosure of its

               19      documents and testimony would be irreparable. The law recognizes the need for confidentiality

               20      to prevent harm. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th

               21      Cir. 2002) (“When a court grants a protective order for information produced during discovery, it

               22      already has determined that ‘good cause’ exists to protect this information from being disclosed to

               23      the public by balancing the needs for discovery against the need for confidentiality.”). Here, the

               24      balance of interests weighs against disclosure of FINA’s documents and evidence.

               25             First, FINA’s due process interests outweigh any competing interest in disclosure of

               26      documents and testimony at this stage of the case. While FINA recognizes that this Court values

               27      the public’s right to information, that right must necessarily come second to FINA’s due process

               28      right to be properly subject to the jurisdiction of a U.S. court before its internal communications
                                                                                                FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                          CASE NO. 3:18-CV-07393-JSC
                                                                                                     CASE NO. 3:18-CV-07394-JSC
                           Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 4 of 6


                   1   and testimony are published to the world. Jurisdictional discovery is a tool for courts to assist in

                   2   that important determination, and the fruits of that discovery should not be disclosed to the broader

                   3   public until that determination is made. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d

                   4   1172, 1181 (9th Cir. 2006) (“[T]he court must conscientiously balance the competing interests of

                   5   the public and the party who seeks to keep certain judicial records secret.”) (brackets and internal

                   6   quotation marks omitted). Plaintiffs seemingly ignore this due process right2 and have supplied

                   7   no authority for proposition that the American public has an interest in the private documents of

                   8   entities in the absence of a judicial determination on jurisdiction.3

                   9           Second, FINA is a foreign entity that maintains it is not under the jurisdiction of any U.S.

               10      court. Courts are rightfully cautious of “subject[ing] a foreign entity” to the harms that stem from

               11      discovery. Azco Biotech Inc. v. Qiagen, N.V., No. 12-CV-2599-BEN DHB, 2013 WL 4500782, at

               12      *8 (S.D. Cal. Aug. 20, 2013); see also Salas v. Facultatieve Techns. the America’s Inc., No. 1:17-

               13      cv-00335-LJO-BAM, 2018 WL 2010522, at *3–4 (E.D. Cal. April 30, 2018) (“[F]oreign nationals

               14      usually should not be subjected to extensive discovery in order to determine whether personal

               15      jurisdiction over them exists.”); David Peyser Sportswear, Inc. v. Spectrum Brands, Inc., No. C09-

               16      169RAJ, 2010 WL 11583178, at *4 (W.D. Wash. Jan. 27, 2010). Until jurisdiction is found to

               17      exist, certain precautions should be taken not to subject a foreign entity like FINA to the

               18      externalities stemming from this litigation. This is especially true where a defendant is subject to

               19      the laws of a judicial system that does not provide for the type of sprawling discovery that is

               20      allowed through the civil discovery process in the United States. See Declaration of Jean-Pierre

               21      Morand in Supp. of Admin. Mot. to Seal (“Morand Decl.”) ¶¶ 6, 7, 9. Plaintiffs’ only support for

               22      the contention that there is a public interest in unsealing jurisdictional discovery involves a

               23

               24

               25      2
                         See ISL, Dkt. 66, 73; Shields, Dkt. 54, 61.
                       3
               26        Plaintiffs’ Reply Regarding its Administrative Motion to File Documents Under Seal (ISL Dkt.
                       73, Shields Dkt. 61) is procedurally improper under L.R. 79-5 or 7-11 and therefore the arguments
               27      made in that Reply should be ignored. Indeed, its filing only underscores that Plaintiffs’ zealous
                       efforts to ensure that FINA’s jurisdictional discovery is publicized before this Court has even
               28      determined the threshold question of personal jurisdiction are not actually motivated by a desire
                       to vindicate the public’s First Amendment and an otherwise non-existent “due process” rights.
                                                                                               FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                         CASE NO. 3:18-CV-07393-JSC
                                                                                                    CASE NO. 3:18-CV-07394-JSC
                         Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 5 of 6


                   1   domestic defendant and does not implicate the sovereignty concerns FINA raises here. See Brice

                   2   v. Plain Green, LLC, 372 F. Supp. 3d 955, 987 (N.D. Cal. 2019) (defendant domiciled in Texas).

                   3          Third, while recognizing that the Court required more information to assist in its

                   4   jurisdictional inquiry, the discovery produced by FINA has been extensive and extended to the

                   5   merits of this case. Jurisdictional discovery is normally a tool that is purposefully narrow in both

                   6   scope and method. See, e.g., Cram v. Elec. Data Sys. Corp., No. CIV 07CV1842-LAB NLS, 2008

                   7   WL 115438, at *2 (S.D. Cal. Jan. 8, 2008) (“[T]he Court shall limit not only the scope and duration

                   8   of jurisdictional discovery, but also shall restrict the discovery method to the use of interrogatories

                   9   only, in the interest of judicial economy and in an effort to lessen the burden that this discovery

               10      may place on the parties.”); Churchill v. Trinity Universal Ins. Co., No. CV 08-99-M-DWM, 2009

               11      WL 10690378, at *4 (D. Mont. Nov. 20, 2009) (limiting jurisdictional discovery to “determining

               12      who the appropriate Defendants are for this action” and entering a protective order to block

               13      discovery of other information); Intuit Inc. v. H&R Block E. Enterprises, Inc., No. C-06-

               14      02327RMW, 2006 WL 2504936, at *2 (N.D. Cal. Aug. 29, 2006) (“Discovery is limited only to

               15      personal jurisdiction questions.”). Plaintiffs, however, have pushed this process beyond those

               16      traditional limits, and FINA has consequently produced thousands of documents—many of which

               17      relate to topics beyond the Court’s narrow jurisdictional question. Cf. Petzilla, Inc. v. Anser

               18      Innovation LLC, No. C-14-1354 EMC, 2014 WL 12705567, at *2 (N.D. Cal. May 20, 2014)

               19      (restricting volume and scope of jurisdictional discovery). Because the discovery Plaintiffs

               20      obtained touches not only jurisdictional issues but the merits, the risk of harm and due process

               21      concerns from disclosure prior to a jurisdictional determination is particularly great, and the

               22      presumption in favor of disclosure is particularly weak.

               23             Fourth, Plaintiffs have signaled that they intend to cause precisely the type of harm FINA

               24      seeks to prevent. Plaintiffs repeated focus on and citation to European antitrust proceedings only

               25      solidifies FINA’s belief that they intend to use the American discovery process to obtain access to

               26      documents and information from FINA that would allow them to seek legal redress in those

               27      European forums. See Morand Decl. ¶ 8. Plaintiffs have now effectively obtained discovery from

               28      this Court that could not be obtained through those forums. See id. ¶¶ 6–7, 9. Plaintiffs’
                                                                                                 FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             4                          CASE NO. 3:18-CV-07393-JSC
                                                                                                      CASE NO. 3:18-CV-07394-JSC
                         Case 3:18-cv-07394-JSC Document 74 Filed 11/21/19 Page 6 of 6


                   1   unwillingness to agree to “use [the discovery] for the purposes of this litigation” makes this intent

                   2   clear. Oct. 10, 2019 Hr’g Tr. at 16:15. And their latest contention that these fears are “irrelevant”

                   3   further confirms that.     Far from being far-fetched or theoretical, FINA’s fears are directly

                   4   corroborated by Plaintiffs’ repeated arguments and attempts to lift the confidentiality of these

                   5   documents and evidence. This concern goes directly to FINA’s interests, which is what the Court

                   6   must consider in making its determination. See Kamakana, 447 F.3d at 1179.

                   7           Fifth, Plaintiffs’ tactics, if allowed, risk turning the American jurisdictional discovery

                   8   process into a “first stop” for all foreign litigation, regardless of the intention to litigate the dispute

                   9   in the United States. Permitting Plaintiffs to gather otherwise unobtainable information—before

               10      jurisdiction in a U.S. court is even determined—and then use that information however they wish,

               11      including in foreign litigation, risks driving more foreign plaintiffs into U.S. courts, regardless of

               12      whether there is any good faith basis to assert that jurisdiction exists.

               13                                                  *       *        *

               14              The unsealing of any documents or deposition transcripts at this stage of the litigation—

               15      before jurisdiction has been found over FINA—presents a substantial risk of irreparable harm to

               16      FINA, particularly if the Court ultimately decides the jurisdiction is lacking. Yet there is no

               17      appreciable corresponding harm to a non-existent public “right” to these materials. Accordingly,

               18      FINA respectfully requests that these documents and deposition transcripts remain sealed at the

               19      very least until the Court renders a decision on jurisdiction.

               20

               21      Dated: November 21, 2019                             Respectfully submitted,

               22                                                           LATHAM & WATKINS LLP
                                                                              Daniel M. Wall
               23                                                             Christopher S. Yates
                                                                              Aaron T. Chiu
               24

               25                                                           By /s/ Aaron T. Chiu
                                                                               Aaron T. Chiu
               26
                                                                                 Attorneys for Defendant
               27                                                                Fédération Internationale de Natation

               28
                                                                                                    FINA’S ADMIN. MOTION TO SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               5                           CASE NO. 3:18-CV-07393-JSC
                                                                                                         CASE NO. 3:18-CV-07394-JSC
